UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2016 Item 1: Schedule of Investments Vanguard New York Long-Term Tax-Exempt Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) New York (99.1%) Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.000% 11/15/20 (Prere.) 325 400 Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.125% 11/15/20 (Prere.) 150 185 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.250% 11/15/17 (Prere.) 5,000 5,392 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.750% 11/15/17 (Prere.) 3,840 4,174 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.375% 5/1/29 (12) 3,455 3,929 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.500% 5/1/32 (12) 2,550 2,892 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.375% 5/1/29 (12) 4,395 4,998 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.500% 5/1/32 (12) 1,500 1,701 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons West Project) 5.375% 5/1/29 (12) 3,415 3,884 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/40 (4) 2,500 2,834 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/45 3,800 4,308 Battery Park City Authority New York Revenue 5.000% 11/1/31 2,500 3,031 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/20 1,550 1,754 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 16,025 18,340 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.500% 7/15/30 2,250 2,621 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/31 3,655 1,880 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/32 1,745 853 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/33 2,160 989 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.250% 7/15/40 5,475 6,321 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 17,790 20,608 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/46 450 107 Broome County NY Industrial Development Agency Revenue (Good Shepherd Village Project) 6.875% 7/1/18 (Prere.) 3,250 3,715 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/24 1,395 1,613 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/25 2,000 2,411 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/25 1,590 1,839 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 11/15/37 4,515 4,898 Buffalo & Erie County NY Industrial Land Development Corp. Revenue 5.000% 7/1/40 1,500 1,689 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/24 500 611 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/25 500 617 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/26 1,000 1,221 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/28 2,000 2,395 Buffalo NY Municipal Water Finance Authority Revenue 5.000% 7/1/29 500 596 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/39 2,715 3,045 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/44 2,510 2,797 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/34 650 734 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/44 2,000 2,226 Dutchess County NY Local Development Corp. Revenue (Marist College Project) 5.000% 7/1/45 1,240 1,406 Erie County NY GO 5.000% 4/1/22 1,630 1,964 Erie County NY GO 5.000% 4/1/23 1,000 1,202 Erie County NY GO 5.000% 4/1/25 560 663 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 5,000 6,105 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 4,000 4,822 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/25 3,695 4,418 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.110% 3/7/16 6,035 6,035 Freeport NY GO 5.000% 1/15/23 2,335 2,761 Freeport NY GO 5.000% 1/15/24 2,540 2,972 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/31 (4) 1,100 1,308 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/33 (4) 300 353 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/34 (4) 500 587 Haverstraw-Stony Point NY Central School District GO 5.000% 10/15/36 (4) 1,000 1,166 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 10/1/28 1,320 1,556 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/43 5,000 5,589 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/22 2,130 2,507 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/23 3,350 3,919 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/28 1,300 1,475 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/41 2,815 3,101 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/16 100 101 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.750% 7/1/23 1,600 1,802 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/29 2,170 2,467 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/34 1,800 2,006 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/39 1,645 1,815 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.000% 7/1/44 1,670 1,827 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 (3) 11,235 11,620 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 12,370 12,793 Hudson Yards Infrastructure Corp. New York Revenue 5.250% 2/15/47 7,925 9,012 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,525 33,152 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/16 (Prere.) 7,500 7,595 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 100 104 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 5,000 5,642 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/19 (Prere.) 2,225 2,592 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/21 2,000 2,361 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/24 (4) 19,830 16,682 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 1,500 1,765 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/26 3,400 3,966 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/26 1,000 1,219 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/27 (4) 15,905 11,963 Long Island NY Power Authority Electric System Revenue 4.500% 5/1/28 (14) 1,880 1,925 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/28 1,000 1,197 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/34 4,500 5,200 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/35 6,000 6,905 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/37 7,325 8,135 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 11,005 12,118 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/39 5,500 6,267 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/44 9,140 10,328 2 Long Island NY Power Authority Electric System Revenue PUT 0.948% 11/1/18 3,000 2,980 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/40 1,495 1,724 Madison County NY Capital Resource Corp. Revenue (Colgate University Project) 5.000% 7/1/43 6,000 6,876 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 4,010 4,028 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/30 3,500 4,145 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/35 3,000 3,553 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/40 3,700 4,327 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/37 2,600 2,897 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/42 5,305 5,860 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.500% 6/1/39 1,500 1,706 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.000% 6/1/44 2,500 2,755 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/29 1,250 1,526 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/30 4,880 5,778 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/31 1,000 1,204 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/32 1,640 1,963 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/33 1,400 1,669 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/37 1,000 1,151 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 4.000% 7/1/39 1,500 1,592 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/45 4,030 4,618 Nassau County NY GO 5.000% 1/1/19 5,000 5,566 Nassau County NY GO 5.000% 10/1/20 9,025 10,523 Nassau County NY GO 5.000% 1/1/22 5,000 5,932 Nassau County NY GO 5.000% 4/1/24 5,000 6,095 Nassau County NY GO 5.000% 1/1/27 3,000 3,665 Nassau County NY GO 5.000% 1/1/28 2,815 3,414 Nassau County NY GO 5.000% 4/1/29 4,320 5,117 Nassau County NY GO 5.000% 4/1/34 5,740 6,590 Nassau County NY GO 5.000% 4/1/35 1,500 1,716 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.010% 3/7/16 6,600 6,600 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/21 4,430 5,173 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/22 2,225 2,640 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/27 5,695 6,484 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/31 2,000 2,229 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/37 1,000 1,100 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/27 4,000 4,484 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 995 1,090 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/37 8,190 8,931 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/42 3,000 3,241 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/23 700 842 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/24 500 605 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/25 1,400 1,671 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,500 1,752 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,690 1,968 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/29 1,565 1,812 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/30 1,750 2,021 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/31 1,000 1,147 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/34 1,970 2,223 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/25 325 389 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/26 335 400 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/27 425 502 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/28 375 439 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/31 1,000 1,140 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/33 1,135 1,282 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/35 1,000 1,123 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/40 1,250 1,381 New Rochelle NY Corporate Local Development Revenue (Iona College Project) 5.000% 7/1/45 1,500 1,648 New York City NY Build NYC Resource Corp. Revenue (Ethical Culture Fieldston Project) 5.000% 6/1/23 850 1,026 New York City NY Build NYC Resource Corp. Revenue (Ethical Culture Fieldston Project) 5.000% 6/1/24 740 902 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/23 1,400 1,676 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/25 1,325 1,581 New York City NY Build NYC Resource Corp. Revenue (Methodist Hospital Project) 5.000% 7/1/27 1,000 1,174 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/20 1,775 2,029 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/21 1,875 2,182 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/22 3,010 3,537 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/29 1,890 2,172 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/36 5,000 5,624 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 5.000% 7/1/41 1,875 2,083 New York City NY Build NYC Resource Corp. Revenue (New York Law School Project) 4.000% 7/1/45 2,500 2,506 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/27 200 241 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/28 270 324 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/29 225 268 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/30 310 367 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/31 800 941 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/32 660 772 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/33 660 770 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/34 580 673 New York City NY Build NYC Resource Corp. Revenue (Queens College) 5.000% 6/1/38 1,000 1,139 New York City NY Build NYC Resource Corp. Revenue (YMCA of Greater New York) 5.000% 8/1/29 1,000 1,156 New York City NY Build NYC Resource Corp. Revenue (YMCA of Greater New York) 4.000% 8/1/36 1,100 1,146 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.090% 3/7/16 LOC 3,535 3,535 New York City NY GO 5.000% 8/1/16 (Prere.) 95 97 New York City NY GO 5.000% 1/1/17 (Prere.) 935 971 New York City NY GO 5.000% 1/1/17 (Prere.) 6,850 7,112 New York City NY GO 5.250% 8/15/18 (Prere.) 1,235 1,374 New York City NY GO 6.250% 10/15/18 (Prere.) 990 1,134 New York City NY GO 5.000% 8/1/21 2,000 2,293 New York City NY GO 5.000% 8/1/21 995 999 New York City NY GO 5.250% 9/1/21 5,750 6,410 New York City NY GO 5.000% 8/1/22 4,250 4,867 New York City NY GO 5.000% 8/1/22 4,000 4,675 New York City NY GO 5.000% 8/1/22 5,000 6,094 New York City NY GO 5.000% 8/1/22 7,500 9,142 3 New York City NY GO 5.000% 8/1/22 3,000 3,654 New York City NY GO 5.250% 8/15/22 10,000 11,111 New York City NY GO 5.250% 9/1/22 12,000 13,369 New York City NY GO 5.000% 10/1/22 2,985 3,201 New York City NY GO 5.000% 8/1/23 5,000 6,216 New York City NY GO 5.000% 8/1/24 4,000 4,989 New York City NY GO 5.250% 8/15/24 13,765 15,241 New York City NY GO 5.000% 8/1/25 10,540 12,597 New York City NY GO 5.000% 8/1/25 2,000 2,498 New York City NY GO 5.000% 1/1/26 425 441 New York City NY GO 5.000% 8/1/26 5,000 6,165 New York City NY GO 5.000% 8/1/26 4,370 5,456 3 New York City NY GO 5.000% 8/1/26 3,000 3,779 New York City NY GO 5.000% 8/15/26 14,500 15,940 New York City NY GO 5.250% 8/15/26 5,100 5,637 New York City NY GO 5.000% 4/1/27 5,000 5,982 New York City NY GO 5.000% 8/1/27 9,900 12,111 New York City NY GO 5.000% 8/1/27 15,290 18,228 New York City NY GO 5.000% 8/1/27 4,550 5,554 New York City NY GO 5.000% 5/15/28 4,500 5,082 New York City NY GO 5.000% 8/1/28 7,000 7,958 New York City NY GO 5.000% 8/1/28 1,915 2,266 New York City NY GO 5.000% 8/1/28 3,710 4,411 New York City NY GO 5.000% 8/1/28 4,000 4,858 New York City NY GO 5.000% 8/1/28 3,000 3,675 New York City NY GO 6.250% 10/15/28 45 52 New York City NY GO 5.625% 4/1/29 3,000 3,428 New York City NY GO 5.000% 8/1/29 2,500 2,954 New York City NY GO 5.000% 8/1/29 5,000 6,032 New York City NY GO 5.000% 8/1/30 2,185 2,572 New York City NY GO 5.000% 8/1/30 6,220 7,489 New York City NY GO 5.000% 8/1/30 2,335 2,788 New York City NY GO 5.000% 8/1/30 3,000 3,633 New York City NY GO 5.000% 3/1/31 6,000 7,128 New York City NY GO 5.450% 4/1/31 8,500 9,663 New York City NY GO 5.000% 8/1/31 3,000 3,516 New York City NY GO 5.000% 8/1/31 1,500 1,770 New York City NY GO 5.000% 8/1/31 2,000 2,396 New York City NY GO 5.000% 8/1/31 2,230 2,609 New York City NY GO 5.000% 3/1/32 5,000 5,915 New York City NY GO 5.000% 8/1/32 2,985 3,490 New York City NY GO 5.000% 8/1/32 4,000 4,746 New York City NY GO 5.000% 3/1/33 7,500 8,851 New York City NY GO 5.000% 10/1/33 6,500 7,650 New York City NY GO 5.000% 10/1/34 2,000 2,350 New York City NY GO 5.000% 8/1/35 3,500 4,071 New York City NY GO 5.375% 4/1/36 4,000 4,523 New York City NY GO 5.000% 6/1/36 910 1,071 New York City NY GO 5.000% 10/1/36 3,000 3,503 New York City NY GO 5.000% 3/1/37 6,790 7,875 New York City NY GO VRDO 0.010% 3/1/16 LOC 2,300 2,300 New York City NY GO VRDO 0.010% 3/1/16 3,100 3,100 New York City NY GO VRDO 0.010% 3/1/16 1,600 1,600 New York City NY GO VRDO 0.010% 3/1/16 LOC 1,500 1,500 New York City NY GO VRDO 0.010% 3/1/16 800 800 New York City NY GO VRDO 0.010% 3/7/16 13,000 13,000 New York City NY GO VRDO 0.010% 3/7/16 LOC 4,100 4,100 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 2,000 2,314 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,000 3,420 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 3,300 3,686 New York City NY Housing Development Corp. Capital Fund Grant Program Revenue (New York City Housing Authority Program) 5.000% 7/1/23 1,000 1,226 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 2,700 3,237 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 3,035 3,632 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/1/29 1,500 1,538 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 2,520 2,657 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 5,220 5,478 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.375% 11/15/29 3,500 3,632 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 2,605 3,103 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/1/30 3,000 3,136 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.650% 11/1/34 3,000 3,079 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.700% 11/15/34 5,000 5,236 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.550% 11/1/35 3,000 3,038 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.050% 11/1/38 3,055 3,250 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.550% 11/1/39 3,500 3,724 New York City NY Housing Development Corp. Multi-Family Housing Revenue 3.750% 11/1/40 3,000 3,031 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/42 2,600 2,775 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.700% 11/1/46 7,155 7,606 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.950% 2/1/26 5,000 5,106 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.950% 2/1/26 7,000 7,177 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (8 Spruce Street) 3.500% 2/15/48 5,000 5,162 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.010% 3/7/16 LOC 9,000 9,000 New York City NY Housing Finance Agency Revenue (211 North End Avenue) VRDO 0.010% 3/7/16 14,400 14,400 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal-Federation of Jewish Philanthropies of New York, Inc.) 5.000% 7/1/34 4,850 5,474 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.125% 1/1/29 (12) 1,750 1,969 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.375% 1/1/39 (12) 4,000 4,533 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/34 (12) 10,285 5,436 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/35 (12) 4,305 2,140 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 9,670 9,856 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 34,550 40,337 New York City NY Industrial Development Agency Special Facility Revenue (New York Stock Exchange Project) 5.000% 5/1/29 2,020 2,259 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/17 10,000 9,909 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 4,250 4,162 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/21 4,490 4,166 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 2,000 2,388 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 5,000 6,220 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 10,000 12,354 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,370 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,293 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 1,500 1,753 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 12,385 14,436 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,000 6,546 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 10,000 11,338 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 6,000 7,086 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,759 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 5,000 5,886 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 2,500 2,949 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/37 4,955 5,846 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 7,500 8,788 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 5,405 6,333 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/40 5,000 5,586 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 13,355 15,050 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 7,500 8,452 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/40 18,500 21,003 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 10,075 11,179 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 13,400 14,820 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 15,385 17,714 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,713 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 2,500 2,943 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 11,514 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 8,470 9,739 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 5,000 5,753 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 3,430 3,928 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 7,650 8,846 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 10,000 11,576 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.010% 3/1/16 1,500 1,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 3/1/16 5,500 5,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 3/1/16 4,900 4,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 3/1/16 2,400 2,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 3/1/16 500 500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 3/1/16 6,000 6,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 3/7/16 5,200 5,200 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 3,000 3,767 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/27 4,000 4,984 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/28 8,665 10,725 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/29 16,000 19,698 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/30 2,775 3,402 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/31 11,000 13,398 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 (14) 6,740 6,992 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 9,500 10,690 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/25 (14) 5,200 5,394 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 5,000 5,634 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 1,970 2,443 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 (14) 6,150 6,380 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/28 2,805 3,334 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/29 5,000 5,916 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 500 554 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 1,585 1,842 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 4,260 4,988 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/32 500 552 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 4,000 4,647 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 7,000 7,738 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,889 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 8,205 9,544 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 10,000 11,048 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/36 5,000 5,825 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/37 (12)(3) 12,120 12,533 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 13,885 15,955 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 3,250 3,814 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/39 7,110 7,891 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 2,000 2,316 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,975 6,875 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,200 5,998 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/41 2,000 2,312 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/43 1,410 1,608 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 5 5 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 5,620 5,912 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 (Prere.) 6,725 7,217 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 3,740 4,222 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 15 17 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/24 3,970 4,493 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 3,000 3,618 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 3,000 3,787 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/25 1,000 1,193 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 1,000 1,192 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/27 2,000 2,349 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 2,500 3,102 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 2,000 2,338 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/29 2,000 2,357 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 4,985 5,628 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/29 5,000 6,178 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/30 5,000 6,161 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 1,500 1,767 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/30 5,000 5,598 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/30 4,825 5,835 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 2,880 3,013 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,000 2,319 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,500 3,010 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 3,575 4,146 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 7,300 8,611 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 5,350 6,457 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 2,850 3,390 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 10,260 12,240 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 9,500 11,375 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/34 2,195 2,574 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,000 5,891 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/34 10,000 11,854 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 7,500 8,644 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,547 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/35 3,000 3,593 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 2/1/36 4,000 4,348 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/36 11,600 13,617 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/37 5,000 5,896 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/37 2,070 2,450 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 2,000 2,262 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/39 5,000 5,895 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/39 7,160 8,299 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 3,750 4,328 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/41 15,000 17,371 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/42 3,505 3,995 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/42 2,500 2,882 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 3/1/16 2,000 2,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 3/7/16 4,000 4,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 3/7/16 7,400 7,400 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.010% 3/1/16 1,035 1,035 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.010% 3/1/16 1,285 1,285 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 5.000% 4/1/31 4,845 5,305 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/34 4,000 4,425 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/39 4,000 4,422 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/21 1,000 1,186 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/31 7,000 8,016 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 4,000 4,694 New York Convention Center Development Corp. Revenue 5.000% 11/15/33 3,000 3,575 New York Convention Center Development Corp. Revenue 5.000% 11/15/40 12,915 14,982 New York Convention Center Development Corp. Revenue 5.000% 11/15/45 4,000 4,615 1 New York Counties Tobacco Trust Revenue 6.250% 6/1/41 5,000 5,215 New York Liberty Development Corp. Revenue 5.000% 11/15/31 10,835 12,486 New York Liberty Development Corp. Revenue 5.000% 12/15/41 14,750 16,710 New York Liberty Development Corp. Revenue 5.000% 9/15/43 14,360 15,920 New York Liberty Development Corp. Revenue 5.250% 12/15/43 6,750 7,816 New York Liberty Development Corp. Revenue 5.125% 1/15/44 24,000 26,595 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,000 22,396 New York Liberty Development Corp. Revenue 5.125% 11/15/44 4,200 4,733 New York Liberty Development Corp. Revenue 5.625% 7/15/47 6,055 6,872 New York Liberty Development Corp. Revenue 6.375% 7/15/49 18,225 20,514 New York Liberty Development Corp. Revenue 5.750% 11/15/51 25,000 29,124 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 5,000 5,887 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/32 5,000 5,869 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/40 4,680 5,421 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 3/15/44 4,965 5,453 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 58,475 71,393 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.500% 10/1/37 9,565 12,093 New York Metropolitan Transportation Authority Revenue 0.860% 11/1/22 (4) 3,750 3,642 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 4,500 4,837 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 1,000 1,231 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/23 5,000 5,751 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 1,000 1,074 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,000 1,111 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 10,000 12,114 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,334 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,330 2,755 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 (14) 2,500 2,680 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 4,945 5,495 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 6,132 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 6,219 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,888 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,000 4,445 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 2,250 2,457 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 6,385 7,771 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,250 5,173 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 1,000 1,191 New York Metropolitan Transportation Authority Revenue 6.500% 11/15/28 5,000 5,783 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 3,000 3,633 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 5,000 6,055 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 1,000 1,191 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 3,715 4,033 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 1,150 1,359 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 6,540 8,057 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 1,500 1,776 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,050 2,388 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,000 5,879 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 3,500 4,132 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/35 3,000 3,524 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/35 3,250 3,818 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 5,000 5,873 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 10,000 11,462 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/38 1,000 1,187 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/39 5,000 5,874 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 10,000 11,585 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/41 2,000 2,305 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,000 4,540 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 5,000 5,686 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/45 2,180 2,493 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/55 2,045 2,352 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/56 5,000 5,810 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/28 5,000 5,776 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/29 4,000 4,615 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/30 4,000 4,590 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/29 6,975 8,425 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/31 11,000 13,149 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/33 5,000 5,872 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/39 500 562 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.010% 3/1/16 LOC 10,285 10,285 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.010% 3/7/16 LOC 1,900 1,900 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 5,000 5,377 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 10,000 11,357 New York State Dormitory Authority Hospital Revenue (Albany Medical Center Hospital) 5.000% 8/15/18 (4) 4,235 4,252 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/27 (4) 4,345 4,603 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 3,000 3,565 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,000 1,188 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 4,000 4,717 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 1,000 1,167 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/32 1,530 1,821 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/35 1,000 1,161 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/41 11,000 12,607 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/42 13,500 15,306 New York State Dormitory Authority Revenue (Barnard College) 5.000% 7/1/26 750 928 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/31 1,100 1,196 New York State Dormitory Authority Revenue (Barnard College) 4.000% 7/1/32 1,340 1,443 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/26 1,630 1,848 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/27 1,210 1,371 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/28 1,000 1,125 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/29 1,000 1,121 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/32 710 788 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 4,670 5,122 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 5,000 5,700 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 1,825 2,112 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/35 1,500 1,523 New York State Dormitory Authority Revenue (Culinary Institute of America) 4.000% 7/1/16 355 359 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/17 300 314 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/18 325 350 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/19 250 276 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/20 400 450 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/21 300 344 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/28 540 607 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.500% 7/1/33 1,000 1,147 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/34 350 384 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/42 600 641 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.750% 7/1/43 7,085 8,223 New York State Dormitory Authority Revenue (Fordham University) 4.000% 7/1/21 250 282 New York State Dormitory Authority Revenue (Fordham University) 5.500% 7/1/36 3,000 3,584 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/26 2,500 3,029 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/31 3,000 3,512 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/33 7,325 8,497 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/35 3,500 4,045 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/40 7,500 8,576 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/26 2,355 2,688 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/27 1,520 1,720 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/21 2,000 2,398 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/23 1,490 1,800 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/36 1,000 1,152 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/28 (4) 500 550 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/26 740 799 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/27 650 697 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/29 1,000 1,071 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/42 500 528 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/20 500 577 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,095 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 4,500 5,223 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 1,500 1,711 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,000 1,154 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.150% 7/1/24 (14) 2,000 2,370 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/17 (Prere.) 8,000 8,482 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/20 3,000 3,045 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/22 900 1,088 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/25 1,000 1,225 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/26 670 813 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.750% 7/1/31 1,000 1,152 New York State Dormitory Authority Revenue (New York University Hospitals Center) 6.000% 7/1/40 1,000 1,145 4 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/18 (Prere.) 15,700 17,248 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 1,000 1,214 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 2,000 2,439 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 1,000 1,207 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 6,625 7,927 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/31 865 1,038 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/32 1,000 1,191 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/33 1,250 1,484 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 4,200 4,908 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 3,250 3,798 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 5,000 5,587 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 10,000 11,457 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/48 3,000 3,448 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 1,800 1,856 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 5,495 5,667 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 4,285 4,419 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 4,035 4,162 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/16 (Prere.) 3,965 4,089 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 4.000% 5/1/20 350 388 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/20 2,520 2,894 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/21 1,000 1,175 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/22 1,465 1,751 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 1,000 1,137 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/27 1,535 1,862 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/28 2,000 2,411 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/29 7,910 9,471 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/30 2,000 2,382 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 7,000 7,794 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,500 2,944 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/33 3,500 4,110 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.250% 5/1/34 1,000 1,121 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/36 3,000 3,460 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 4,000 4,440 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/41 2,500 2,754 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/43 2,050 2,310 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/25 1,300 1,457 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/28 1,500 1,651 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/29 815 895 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/16 (Prere.) 10,000 10,361 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 5,000 6,246 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 5,825 7,076 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/27 1,670 2,063 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 5,000 5,889 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,225 2,497 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,185 2,563 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/28 3,000 3,616 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 3,790 4,436 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 6,000 7,261 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 3,480 4,023 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 5,000 5,876 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 6,615 7,789 New York State Dormitory Authority Revenue (Personal Income Tax) 5.750% 3/15/36 10,000 11,441 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 11,600 13,504 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/37 5,000 5,819 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 5,000 5,567 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 3,695 4,285 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/38 18,000 20,204 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 5,030 5,832 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 12,230 14,089 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 10,000 11,418 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 5,000 5,760 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/23 400 487 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/25 500 608 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/28 1,000 1,178 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 (12) 3,750 4,154 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 500 587 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/34 2,000 2,293 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/39 1,750 1,969 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/25 1,355 1,610 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/38 2,250 2,548 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/40 2,000 2,271 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/42 3,000 3,372 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/33 2,670 3,168 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/34 2,720 3,224 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/38 9,000 10,586 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.010% 3/7/16 9,900 9,900 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 4,610 5,245 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (15) 4,990 5,836 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 6,495 7,723 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 1,340 1,616 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 2,860 3,452 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,000 1,182 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 (15) 4,375 5,362 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 1,000 1,205 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 1,000 1,198 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 (4) 1,500 1,787 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/31 (4) 750 883 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/32 (4) 1,000 1,170 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/33 (4) 1,000 1,168 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/34 (4) 1,000 1,164 New York State Dormitory Authority Revenue (St. John's University) 5.250% 7/1/17 (Prere.) 9,000 9,568 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/26 1,100 1,360 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/27 650 793 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/30 1,665 2,000 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/31 1,500 1,786 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/44 2,500 2,806 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,300 1,565 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/27 2,500 2,978 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,250 2,660 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.250% 7/1/31 2,500 2,992 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 8,000 9,616 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/27 5,000 5,997 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 3,000 3,588 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/31 1,750 2,024 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/42 2,000 2,250 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/16 (Prere.) 3,665 3,724 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/20 (Prere.) 5,575 6,774 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 3,000 3,427 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/40 3,000 3,422 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,704 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/45 3,000 3,412 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 1/1/17 (Prere.) 8,405 8,726 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 1/1/17 (Prere.) 1,000 1,038 New York State Dormitory Authority Revenue (Vassar College) 5.000% 7/1/46 2,500 2,631 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 2/15/21 1,000 1,185 New York State Dormitory Authority Revenue (Wyckoff Heights Medical Center) 5.000% 8/15/21 1,250 1,499 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 (ETM) 135 141 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 655 665 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 (ETM) 390 416 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 665 691 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 (ETM) 390 428 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/18 660 697 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 65 74 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 20 23 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 130 148 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/19 (Prere.) 350 398 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/20 295 313 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 (ETM) 1,325 1,532 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/20 2,265 2,443 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 (Prere.) 370 442 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 (ETM) 285 336 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/21 495 538 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/26 80 82 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/27 1,650 1,694 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/28 615 629 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/40 630 632 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/26 3,000 3,813 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/27 3,000 3,775 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/31 8,975 10,789 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/32 2,650 3,168 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 5,000 5,958 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/34 5,000 5,938 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/35 5,240 6,202 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/36 7,995 9,430 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/37 5,000 5,878 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/38 1,200 1,383 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/43 13,685 15,588 1 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.020% 3/7/16 7,500 7,500 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.009% 5/1/32 (10) 3,525 3,208 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.467% 5/1/32 (10) 4,725 4,300 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.467% 5/1/32 (10) 3,250 2,957 New York State Energy Research & Development Authority Pollution Control Revenue (Niagara Mohawk Corp.) 1.084% 3/8/16 (2) 2,535 2,411 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 5.000% 8/1/16 (14) 7,750 7,884 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 8,000 9,021 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 9/15/17 (Prere.) 2,900 3,101 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 1,985 1,993 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 2,000 2,403 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 2,000 2,326 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 5,870 6,946 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 6,077 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 5,887 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/33 5,000 6,054 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 3,000 3,061 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 4,145 4,934 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 1,500 1,744 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 5,900 6,842 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 3,005 3,108 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 (ETM) 5 5 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,000 3,526 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 9/15/40 2,370 2,770 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 3,505 3,932 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 3/15/45 5,000 5,795 New York State Environmental Facilities Corp. Water Facilities Revenue (United Water New Rochelle Inc. Project) 4.875% 9/1/40 4,000 4,248 New York State GO 5.000% 3/1/28 14,550 17,616 New York State GO 5.000% 2/15/39 9,500 10,593 New York State Housing Finance Agency Housing Revenue 3.850% 11/1/42 1,405 1,418 New York State Housing Finance Agency Revenue (Dock Street Rental LLC) VRDO 0.010% 3/7/16 LOC 2,900 2,900 New York State Housing Finance Agency Revenue (Personal Income Tax) 5.000% 3/15/38 15,245 16,186 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.010% 3/7/16 13,300 13,300 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.375% 11/15/40 3,000 3,271 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.000% 11/15/44 7,000 7,441 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,655 1,705 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 3/7/16 4,800 4,800 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 3/7/16 2,000 2,000 New York State Local Government Assistance Corp. Revenue VRDO 0.020% 3/7/16 1,000 1,000 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 1,895 1,943 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 4.750% 11/1/24 1,340 1,443 New York State Power Authority Revenue 5.000% 11/15/38 1,000 1,166 New York State Thruway Authority Revenue 5.000% 5/1/19 9,485 10,715 New York State Thruway Authority Revenue 5.000% 1/1/26 2,545 3,022 New York State Thruway Authority Revenue 5.000% 1/1/27 (14) 2,000 2,142 New York State Thruway Authority Revenue 5.000% 1/1/28 (14) 2,500 2,678 New York State Thruway Authority Revenue 5.000% 1/1/28 5,150 6,238 New York State Thruway Authority Revenue 5.000% 1/1/29 4,000 4,810 New York State Thruway Authority Revenue 5.000% 1/1/30 2,500 2,986 New York State Thruway Authority Revenue 5.000% 1/1/30 4,000 4,680 New York State Thruway Authority Revenue 5.000% 1/1/31 5,500 6,517 New York State Thruway Authority Revenue 5.000% 1/1/31 8,500 9,914 New York State Thruway Authority Revenue 5.000% 1/1/32 4,070 4,795 New York State Thruway Authority Revenue 5.000% 1/1/37 9,000 10,315 New York State Thruway Authority Revenue 5.000% 1/1/42 9,765 11,112 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (Prere.) 150 157 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 5,000 6,070 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 10,000 11,947 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 2,000 2,331 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 9,000 10,092 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 2,000 2,331 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/29 2,000 2,338 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 2,000 2,295 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/32 7,975 9,310 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/24 2,500 2,965 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 2,305 2,733 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 1,500 1,795 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 2,735 3,156 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/31 1,500 1,781 New York State Urban Development Corp. Revenue 5.625% 1/1/28 3,860 4,365 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 3,365 4,123 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 5,000 5,922 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 3,000 3,537 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 (14) 2,500 2,710 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/36 2,740 3,041 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/37 7,000 7,295 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 10,000 11,522 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 1,355 1,565 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/24 10,000 11,049 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 3/7/16 3,900 3,900 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 3/7/16 5,600 5,600 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/20 (14) 8,685 10,653 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/21 (14) 9,230 11,668 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/26 320 364 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/30 2,750 3,032 Niagara NY Frontier Transportation Authority Airport Revenue (Buffalo Niagara International Airport) 4.000% 4/1/16 1,000 1,003 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.100% 3/7/16 LOC 2,500 2,500 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.500% 3/1/24 3,000 3,033 Onondaga County NY Civic Development Corp. Revenue (Jewish Home of Central New York Obligated Group) 5.250% 3/1/31 2,000 1,925 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/28 450 518 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/30 450 511 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/32 1,000 1,089 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/33 575 640 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/35 635 701 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/40 1,940 2,120 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/42 1,750 1,871 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/45 2,450 2,659 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/19 (Prere.) 6,000 6,835 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/31 1,000 1,183 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 4.000% 10/1/19 650 693 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/20 655 732 Otsego County NY Capital Resource Corp. Revenue (Hartwick College) 5.000% 10/1/45 3,000 3,227 Port Authority of New York & New Jersey Revenue 5.000% 8/15/28 (4) 10,000 10,650 Port Authority of New York & New Jersey Revenue 5.000% 9/1/28 2,000 2,448 Port Authority of New York & New Jersey Revenue 5.000% 5/1/29 2,200 2,518 Port Authority of New York & New Jersey Revenue 5.000% 10/15/29 3,500 4,317 Port Authority of New York & New Jersey Revenue 5.000% 5/1/30 2,345 2,684 Port Authority of New York & New Jersey Revenue 5.000% 5/1/31 2,300 2,632 Port Authority of New York & New Jersey Revenue 5.000% 5/1/32 2,500 2,858 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 6,500 7,466 Port Authority of New York & New Jersey Revenue 5.000% 5/1/33 3,500 4,001 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,750 2,111 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 1,290 1,524 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,422 Port Authority of New York & New Jersey Revenue 5.250% 7/15/36 4,000 4,603 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 10,765 12,223 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 10,000 11,392 Port Authority of New York & New Jersey Revenue 5.000% 10/15/41 5,000 5,844 Port Authority of New York & New Jersey Revenue 5.000% 5/1/45 4,000 4,634 Port Authority of New York & New Jersey Revenue 4.000% 10/15/45 3,000 3,200 Port Authority of New York & New Jersey Revenue 5.250% 10/15/55 7,750 9,127 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 7,000 8,037 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 4,000 4,722 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 9,365 11,009 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/43 8,870 9,918 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/21 (Prere.) 1,570 1,884 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 9,180 10,308 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 1,500 1,729 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/29 3,000 3,437 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/19 500 505 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/20 1,000 1,015 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.000% 3/1/26 1,995 2,028 Suffolk County NY Judicial Facilities Agency Lease Revenue (H. Lee Dennison Building) 5.000% 11/1/33 7,900 8,730 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.000% 6/1/32 2,675 2,954 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.250% 6/1/37 3,300 3,633 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,284 Tompkins County NY Development Corp. Revenue (Ithaca College) 5.000% 7/1/32 1,555 1,813 Tompkins County NY Development Corp. Revenue (Ithaca College) 5.000% 7/1/33 1,605 1,868 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) 5.000% 7/1/37 7,130 8,170 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/22 (Prere.) 1,110 1,351 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/23 390 471 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/24 4,000 4,921 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/25 2,000 2,417 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 2,000 2,417 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 500 626 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 10,000 12,126 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 6,400 7,715 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/27 925 1,148 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 2,500 3,001 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 2,675 2,959 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 600 740 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 725 888 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 500 610 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 6,990 8,278 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 2,225 2,692 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 3,000 3,684 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 3,385 3,675 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 2,000 2,396 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/36 2,500 2,983 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/36 5,000 6,000 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 10,000 10,844 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 2,500 2,972 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 15,000 16,355 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/40 1,000 1,169 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/41 7,500 8,854 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/45 4,000 4,766 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.020% 3/7/16 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.010% 3/7/16 LOC 1,600 1,600 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/23 1,000 1,213 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/24 1,000 1,224 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/25 1,000 1,235 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/26 1,000 1,228 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/27 1,600 1,947 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 8/1/28 1,000 1,206 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 1,500 1,694 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.125% 9/1/40 3,650 4,124 United Nations Development Corp. New York Revenue 5.000% 7/1/20 3,340 3,761 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/27 3,000 3,780 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/27 5,000 6,329 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 5,000 6,090 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 10,000 12,139 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 1,300 1,617 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/31 7,000 8,458 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 9,650 11,591 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 3,150 3,771 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 7,755 9,483 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/34 5,130 6,121 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/36 12,830 15,502 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/41 15,000 17,536 Westchester County NY GO 5.000% 7/1/16 (ETM) 190 193 Westchester County NY GO 5.000% 7/1/16 9,660 9,818 Westchester County NY GO 5.000% 7/1/17 (ETM) 200 212 Westchester County NY GO 5.000% 7/1/17 10,140 10,764 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 2,500 2,958 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/25 1,810 2,075 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 100 115 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 2,100 2,403 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 3.000% 1/1/18 900 927 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/28 1,350 1,523 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/34 1,450 1,588 Westchester County NY Local Development Corp. Revenue (Pace University) 5.000% 5/1/34 1,500 1,658 Westchester County NY Local Development Corp. Revenue (Pace University) 5.500% 5/1/42 3,000 3,398 Western Nassau County NY Water Authority Water System Revenue 5.000% 4/1/40 2,000 2,297 Yonkers NY GO 5.000% 10/1/20 1,000 1,161 Yonkers NY GO 5.000% 3/15/22 (4) 1,600 1,879 Yonkers NY GO 5.000% 3/15/23 (4) 1,250 1,460 Yonkers NY GO 5.000% 3/15/25 (4) 1,000 1,153 Virgin Islands (0.2%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,200 4,640 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 4,900 5,254 Guam (0.1%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/29 1,000 1,143 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 1/1/46 1,500 1,680 Puerto Rico (0.0%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 860 1,132 Total Tax-Exempt Municipal Bonds (Cost $3,887,275) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $26,750,000, representing 0.6% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2016. 4 Securities with a value $ 989,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). New York Long-Term Tax-Exempt Fund (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
